Opinion filed May 6, 2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00126-CV 
                                                    __________
 
                                 LATOSHIA
COLEMAN, Appellant
 
                                                             V.
                          
TEXAS DEPARTMENT OF FAMILY AND
                                PROTECTIVE SERVICES, Appellee

 
                                   On
Appeal from the 318th District Court
                                                          Midland
County, Texas
                                                 Trial
Court Cause No. FM-42,150
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Latoshia
Coleman perfected appeals challenging both the termination of her parental
rights in the present case and the trial court’s determination that her appeal
on the merits of the termination was frivolous.  This court affirmed the trial
court’s determination that the appeal on the merits was frivolous, no petition
was filed, and mandate has now issued.  In the Interest of M.W.C., JR.;
M.C.; & E.P., children, 2010 WL 747681, No. 11-09-00152-CV (Tex. App.—Eastland
March 5, 2010, no pet.) (mem. op.).
            Therefore,
the present appeal challenging the merits of the termination is dismissed.           
 
                                                                                    PER
CURIAM
May 6, 2010                                                    
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.